Case 16-01528-RG            Doc 41       Filed 08/19/19 Entered 08/19/19 17:34:32                                      Desc Main
                                         Document      Page 1 of 1




   UNffED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Caption in Compliance with D.N.J. LBR 9004-l(b)

   InRe:

  [Randall S.D. Jacobs and Jill W. Jacobs,

                          Debtor.


   Randall S.D. Jacobs and Jill W. Jacobs,                             Case No.:                   10-46222-RG

                          Plaintiffs,                                  Adv. Pro. No.:              16-01528-RG
           v.                                                          Chapter:                     13
   Nationstar Mortgage LLC d/b/a Mr. Cooper,                           Judge:                       Hon. JerroldN. Poslusny, Jr.

                          Defendant.



                                NOTICE OF SUBSTITUTION OF ATTORNEY


            Under D.N.J. LBR 9010-2, the undersigned notifies the Court that SANDELANDS EYET LLP

   will be substituted as attorney of record for Nationstar Mortgage LLC d/b/a/ Mr. Cooper, defendant in the
                                                              <F/.e.;r /V LA v 1 4-' ~ L y p/ULA., f P-i J--<-~1
   adversary proceeding in this case'.                                '                              ·         ,__ l <:

   Date:
                                                                                eofFormerAttomey ~}61-1).J                     LR/2?;M   ~


   Date:
                0!1r/ff                                            Signature of Substituted Attomey2
                                                                    K,;{-tfi ree,,. Q;ii.,a..-,t!'7tiL£v.
                                                                    fil'l.,1l1.fv.?1d< !2ye:-"f L I
                                                                    /.flf!,;,'"' f/S   H•"':t    a.I16, (),;/,tp   ~&'I./
                                                                   /:;e 4 111 ,.-,s(ji,         jt} u.   (I~ 'f ~ I
                                                                   Cf d$ --1/-rP ~/i\.t.i O                            Rev. 8/1/16
                                                                   J<.. co,Vt:tla vfh @Se--1!/.J-U/'h
   1 The client's name and role in the case must be clearly stated. For example, ABC Company, creditor, or John

   Smith, debtor.

   2 Under D.N.J. LBR 9010-2(b), unless another attorney is substituted, an attorney may not withdraw as appearance
    except by Motion.
